             Case 3:20-cv-06189-BHS Document 7 Filed 12/14/20 Page 1 of 3




 1                                                     THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT TACOMA
10

11   FITNESS INTERNATIONAL, LLC, a
     California limited liability company,             Case No. 3:20-cv-06189-BHS
12
                           Plaintiff,                 STIPULATION AND ORDER
13                                                    REMANDING STATE LAW CLAIMS
             v.
14                                                     [CLERK'S ACTION REQUIRED]
     NATIONAL RETAIL PROPERTIES, LP, a
15   Delaware limited liability company,               (Pierce County Superior Court
                                                       Cause No. 20-2-08426-9)
16                         Defendant.

17
                           I. STIPULATED REQUEST FOR REMAND
18
            IT IS HEREBY STIPULATED between plaintiff and defendants, by and through their
19
     undersigned counsel of record, as follows:
20
            1.     Defendant National Retail Properties, LP is a Delaware limited liability company.
21
            2.     The membership interests of Plaintiff Fitness International, LLC are held by, among
22
     others, a Delaware limited liability company and a Delaware limited partnership.
23
            3.     Accordingly, the parties stipulate and agree that this Court lacks subject matter
24
     jurisdiction under 28 U.S.C. §§ 1332 and 1441. See also Johnson v. Columbia Props. Anchorage,
25
     LP, 437 F.3d 894, 899 (9th Cir. 2006).
26
     STIPULATION AND ORDER REMANDING STATE LAW
     CLAIMS (3:20-cv-06189-BHS) - 1                               HILLIS CLARK MARTIN & PETERSON P.S.
                                                                  999 Third Avenue, Suite 4600
                                                                  Seattle, WA 98104
                                                                  Tel: (206) 623-1745
                                                                  Facsimile: (206) 623-7789
             Case 3:20-cv-06189-BHS Document 7 Filed 12/14/20 Page 2 of 3




 1          4.      Now, therefore, the parties jointly and respectfully request that this action be
 2   remanded to the Superior Court of Pierce County, Washington, for trial in state court.
 3          DATED this 11th day of December, 2020.
 4                                                  HILLIS CLARK MARTIN & PETERSON P.S.
 5
                                                    By s/ Amit D. Ranade
 6                                                       Amit D. Ranade, WSBA #34878
                                                         Mallory L.B. Satre, WSBA #50194
 7                                                       999 Third Avenue, Suite 4600
                                                         Seattle, WA 98104
 8                                                       Tel: (206) 623-1745
                                                         Fax: (206) 623-7789
 9                                                       amit.ranade@hcmp.com
                                                         mallory.satre@hcmp.com
10                                                  Attorneys for Defendant
11

12                                                  SAVITT BRUCE AND WILLEY LLP
13
                                                    By s/ James P. Savitt_____________________
14
                                                          James P. Savitt, WSBA # 16857
15                                                        Brandi B. Balanda, WSBA # 48836
                                                          1425 Fourth Ave, Ste. 800
16                                                        Seattle, WA 98101
                                                          Tel: (206) 749-0500
17                                                        jsavitt@sbwllp.com
                                                          bbalanda@sbwllp.com
18
                                                    Attorneys for Plaintiff
19

20

21
                                              II. ORDER
22
            The Court has considered the foregoing stipulation of the parties. Having considered the
23
     foregoing, the Court FINDS that it lacks subject matter jurisdiction under 28 U.S.C. §§ 1332 and
24
     1441 because this case does not present a controversy between citizens of different states. Having
25

26

      STIPULATION AND ORDER REMANDING STATE LAW CLAIMS              HILLIS CLARK MARTIN & PETERSON P.S.
      (3:20-cv-06189-BHS) - 2                                       999 Third Avenue, Suite 4600
                                                                    Seattle, WA 98104
                                                                    Tel: (206) 623-1745
                                                                    Facsimile: (206) 623-7789
             Case 3:20-cv-06189-BHS Document 7 Filed 12/14/20 Page 3 of 3




 1   found the foregoing, the Court hereby ORDERS that this action be remanded to the Superior Court
 2   of Pierce County, Washington for further proceedings.
 3          DATED this 14th day of December 2020.
 4

 5




                                                A
 6

 7

 8                                              BENJAMIN H. SETTLE
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION AND ORDER REMANDING STATE LAW CLAIMS          HILLIS CLARK MARTIN & PETERSON P.S.
      (3:20-cv-06189-BHS) - 3                                   999 Third Avenue, Suite 4600
                                                                Seattle, WA 98104
                                                                Tel: (206) 623-1745
                                                                Facsimile: (206) 623-7789
